Citation Nr: 1432783	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-04 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to October 2, 2008, and to a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.   

In January 2012 a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record. 

The Veteran's claim was remanded by the Board in December 2013.  In compliance with the December 2013 remand instructions, the AMC obtained a new VA audiometric examination of the Veteran, and obtained a numerical interpretation of a June 1, 2007 VA audiometric evaluation.

In March 2006, the Veteran raised the issue of entitlement to service connection for a left ankle condition.  This matter has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), therefore the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.


FINDINGS OF FACT

1.  Prior to April 14, 2008, only a September 2007 VA audiology report provided the necessary information for rating the Veteran's bilateral hearing loss and it indicated that the Veteran had Level IV hearing loss in the right ear and Level II loss in the left ear.

2.  From April 14, 2008 to December 12, 2011, an April 14, 2008 private audiometric report revealed the greatest level of hearing loss and according to the results of that report the Veteran had Level VI hearing loss in the right ear and Level II loss in the left ear.

3.  From December 13, 2011 to January 12, 2014, the December 13, 2011 private audiometric report revealed the greatest level of hearing loss and according to the results of that report the Veteran had an exceptional level of hearing loss with Level VII hearing loss in the right ear and Level VIII loss in the left ear.  

4.  The record contains no audiometric reports subsequent to January 13, 2014 VA audiometric report, and that report revealed the Veteran to have Level IV hearing loss in the right ear and Level II loss in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss prior to April 14, 2008 were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for a 10 percent rating for bilateral hearing loss were met from April 14, 2008 to December 12, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).

3.  The criteria for a 40 percent rating for bilateral hearing loss were met from December 13, 2011 to January 12, 2014.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).

4.  The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met since January 13, 2014.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection.  The VCAA requires that in such cases the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decision and statement of the case (SOC) have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  The Board further notes that a March 2008 letter from the RO advised the Veteran of the VCAA, including the types of evidence and/or information necessary to substantiate his increased rating claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA treatment records, and private medical records.  The Veteran has been provided VA audiological examinations, and the Veteran was afforded a Board videoconference hearing.  During the January 2012 Board hearing, the undersigned explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issue on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The Board notes that the VA audiologists examined the Veteran in accordance with 38 C.F.R. § 4.85, and thus the Board finds that the VA examinations of September 2007, February 2011, and January 2014 are adequate.  Although the January 2014 VA audiologist did not review the Veteran's file at the time of the examination, in May 2014, a VA audiologist reviewed the Veteran's electronic file and provided an addendum which did not indicate that there should be any changes to the January 2014 audiology report.  Moreover, while the February 2011 examiner did not review the claims folder, this is not prejudicial as the examiner conducted an examination, interviewed the Veteran, and provided sufficient information pursuant to the rating criteria.

The Board notes that the AOJ was unable to obtain Fox Army Hospital records.  The Veteran was notified of the unavailability of these records in a May 2012 letter, pursuant to 38 C.F.R. § 3.159(e).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Regulations

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted by a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 ) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  38 C.F.R. § 4.86(a) indicates that if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(b) indicates that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  

With an initial rating assigned following a grant of service connection, as here, separate ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

III.  History and Analysis

The February 2008 rating decision on appeal granted service connection for bilateral hearing loss.  The RO assigned a noncompensable initial rating effective from March 2006.  In a July 2009 rating decision the RO granted the Veteran an increased staged rating of 10 percent, effective from October 2, 2008.  (A copy of the July 2009 rating decision is located in the Veteran's Virtual VA file.)

The Veteran submitted an April 2007 private hearing assessment report that indicated bilateral hearing loss.  The report does not provide a Maryland CNC controlled speech discrimination test, but rather utilized the N. U. Auditory Test #6.  This report does not contain the required information necessary for rating hearing loss under VA rating criteria and therefore may not be used for rating the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85. 

VA evaluated the Veteran for hearing aids in June 2007.  The evaluation revealed right ear puretone thresholds, in decibels, of 25, 25, 40, 40, 45, and 50 at 250, 500, 1000, 2000, 4000, and 8000 Hertz, respectively.  Audiometric evaluation in the left ear revealed puretone thresholds of 20, 25, 40, 40, 60, and 55 decibels at 250, 500, 1000, 2000, 4000, and 8000 Hertz, respectively.  Speech recognition ability was 92 percent in both ears.  The test results were considered to be of fair reliability as the initial thresholds were elevated and speech discrimination was initially very poor.  A retest indicated 92 percent discrimination bilaterally.  The Board notes that this evaluation was not performed for rating purposes and that it did not include measurements of the Veteran's hearing acuity at 3000 Hertz.  Consequently, this evaluation may not be used for evaluating the appropriate rating for the Veteran's hearing loss disability.  See 38 C.F.R. § 4.85.

A September 2007 VA audiometric evaluation for rating purposes revealed right ear puretone thresholds, in decibels, of 45, 45, 50, and 60 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 50 decibels.  Audiometric evaluation in the left ear revealed puretone thresholds of 50, 45, 50, and 55 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 50 decibels.  Speech recognition ability was 80 percent on the right and 88 percent on the left.  The Veteran's greatest functional impairment was noted to be difficulty understanding in the presence of competing noise.  He reported that he required the television to be louder than his family liked and that he found hearing others difficult.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Prior to April 14, 2008, the September 2007 VA audiometric examination report is the only examination report that provides the information necessary for rating the Veteran's bilateral hearing loss under 38 C.F.R. § 4.85.  This report reveals that the Veteran had a puretone threshold average of 50 decibels in the right ear and 50 decibels in the left ear.  He had right ear speech discrimination of 80 percent and left ear speech discrimination of 88 percent.  Using Table VI, these findings are equivalent to Level IV hearing loss in the right ear and Level II loss in the left ear.  

Considering Table VII, when there is Level IV hearing loss in one ear and Level II hearing loss in the other ear a noncompensable rating is the maximum rating for assignment under the schedular criteria.  38 C.F.R. § 4.87(a), Code 6100.  Accordingly, the Veteran was not shown to have met the criteria for a compensable rating for bilateral hearing loss prior to April 14, 2008.

The Veteran submitted a private audiological examination report dated April 14, 2008.  Testing revealed left ear puretone thresholds, in decibels, of 50, 60, 75, and 75 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 65 decibels.  Audiometric evaluation of the right ear revealed puretone thresholds of 65, 75, 80, and 80 at 1000, 2000, 3000, and 4000 Hertz, respectively, resulting in a puretone threshold four frequency average of 75 decibels.  Speech recognition ability was noted to be 92 percent in the left ear and 80 percent in the right ear.  In a May 2012 letter, the private audiology firm indicated that the speech recognition tests had been made using the Maryland CNC test and that the audiologist who conducted the examination is state-licensed.  Accordingly, the test results comply with 38 C.F.R. § 4.85(a) (2013) and will be considered for rating purposes.

The April 14, 2008 private audiometric examination report indicates that the Veteran had a puretone threshold average of 75 decibels in the right ear and 65 decibels in the left ear.  He had right ear speech discrimination of 80 percent and left ear speech discrimination of 92 percent.  Using Table VI, these findings are equivalent to Level V hearing loss in the right ear and Level II loss in the left ear.  

Considering Table VII, when there is Level V hearing loss in one ear and Level II hearing loss in the other ear a 10 percent rating is for assignment under the schedular criteria.  38 C.F.R. § 4.87(a), Code 6100.  It is also noted that the right ear exhibits an exceptional pattern of hearing impairment pursuant to 38 C.F.R. § 4.86 (2013).  When Table VIA is utilized, the right ear has Level VI hearing loss.  Level VI hearing loss in one ear and Level II hearing loss in the other ear correlates to a 10 percent disability rating under Table VII.  Accordingly, an increased staged rating of 10 percent is warranted from April 14, 2008.

The Veteran was provided another VA audiometric evaluation in February 2011.  Testing revealed right ear puretone thresholds, in decibels, of  45, 45, 50, and 65 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 51 decibels.  Audiometric evaluation of the left ear revealed puretone thresholds of 45, 45, 50, and 55 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 49 decibels.  Speech recognition ability was 88 percent in both ears.  The Board notes that the February 2011 audiometric results indicate Level II hearing in both ears and do not meet the criteria for a compensable rating.  Consequently the Veteran is not entitled to a staged rating in excess of 10 percent based on the February 2011 VA audiology report.   

The Veteran submitted another private audiometric examination report, dated December 13, 2011.  The report revealed right ear puretone thresholds, in decibels, of 65, 80, 85, and 85 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 79 decibels.  Audiometric evaluation of the left ear revealed puretone thresholds of 70, 90, 95, and 90 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 86 decibels.  Speech recognition scores using the Maryland CNC were noted to be 72 percent in the right ear and 76 percent in the left ear.  The state-licensed audiologist reported that the Maryland CNC test was used.  Accordingly, the testing meets the criteria set forth in 38 C.F.R. § 4.85(a) (2013).  While the report indicates that mild cerumen was noted in the ear canals bilaterally, there was no indication in the report that the test results were affected thereby.

The December 2011 report indicates that the Veteran had auditory thresholds in excess of 55 decibels in both ears at each of 1000, 2000, 3000, and 4000 Hertz.  This means that the report indicates that the Veteran had an exceptional pattern of hearing loss in both ears as defined by 38 C.F.R. § 4.86(a).  Using Table VIa results in higher thresholds than using Table VI and thus Table VIa will be used to evaluate the Veteran's bilateral hearing loss.  Table VIa provides for Level VII hearing in the right ear based on the puretone threshold four frequency average of 79 decibels in the right ear.  Table VIa provides for Level VIII hearing in the left ear based on the puretone threshold four frequency average of 86 decibels in the left ear.  

Considering Table VII, when there is Level VII hearing loss in one ear and Level VIII hearing loss in the other ear a 40 percent rating is for assignment under the schedular criteria.  38 C.F.R. § 4.87(a), Code 6100.  Accordingly, an increased staged rating of 40 percent is warranted from December 13, 2011 to January 13, 2014.

A January 13, 2014 VA audiometric evaluation for rating purposes revealed right ear puretone thresholds, in decibels, of 50, 50, 55, and 70 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 56 decibels.  Audiometric evaluation in the left ear revealed puretone thresholds of 50, 50, 60, and 65 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 56 decibels.  Speech recognition ability was 80 percent on the right and 84 percent on the left.  The Veteran reported that he just cannot hear and that people often have to repeat.  See Martinak.  The record contains no other audiometric reports subsequent to the January 13, 2014 VA audiometric examination.  Consequently, the January 13, 2014 report provides the most probative evidence for evaluating the Veteran's bilateral hearing loss since that date.

The January 2014 VA audiometric evaluation reveals that the Veteran had a puretone threshold average of 56 decibels in the right ear and 56 decibels in the left ear.  He had right ear speech discrimination of 80 percent and left ear speech discrimination of 84 percent.  Using Table VI, these findings are equivalent to Level IV hearing loss in the right ear and Level II loss in the left ear.

Considering Table VII, when there is Level IV hearing loss in one ear and Level II hearing loss in the other ear a noncompensable rating is the maximum rating for assignment under the schedular criteria.  38 C.F.R. § 4.87(a), Code 6100.  Consequently, the Board finds that from January 13, 2014, the Veteran is not entitled to a staged rating in excess of the 10 percent staged rating assigned effective April 14, 2008.  

The Board has considered that the Veteran has obtained hearing aids.  The Board has also considered the Veteran's statements and testimony regarding difficulty hearing, and considered the lay statements from the Veteran's wife and coworkers regarding the severity of the Veteran's hearing loss.  However, this evidence is not as probative as the audiometric evaluation reports of record.  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Specifically, the Veteran reports difficulty understanding people and having to turn the television up loud, and having to ask people to repeat what they say.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for ratings higher than those assigned by this decision, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As shown above, the evidence indicates that the disability picture for the Veteran's service-connected bilateral hearing loss did not meet the criteria for a compensable rating prior to April 14, 2008.  The evidence indicates that the Veteran's bilateral hearing loss met the criteria of a staged 10 percent rating from April 14, 2008 to December 12, 2011; a staged 40 percent rating from December 13, 2011 to January 12, 2014; and a staged 10 percent rating from January 13, 2014.   See Fenderson.   


ORDER

A compensable rating for bilateral hearing loss prior to April 14, 2008 is denied.

A 10 percent staged rating for bilateral hearing loss is granted from April 14, 2008 to December 12, 2011, subject to the law and regulations regarding the award of monetary benefits.

A 40 percent staged rating for bilateral hearing loss is granted from December 13, 2011 to January 12, 2014, subject to the law and regulations regarding the award of monetary benefits.

A staged rating in excess of 10 percent from January 13, 2014 is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


